DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group 2 (claims 4-6 and 8-11) in the reply filed on August 11, 2022 is acknowledged.
Claims 1-3 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2022.

3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on July 23, 2018. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority application but it is not in English and the Examiner cannot determine if it supports the claimed invention.  The effective filing date of the Application is considered to July 17, 2019 which is the filing date of PCT/KR2019/008844. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The claims recite a step of “selecting” a test substance having a reduced methylation level of the SDF1 promoter region compared to a control sample (clms 4 and 8).  The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental processes. For example, one may “identify” the test substance by thinking about a comparison of the methylation levels.  Concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) are considered to be abstract ideas. 

  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite steps of contacting a test substance with skin cells and measuring the level of methylation in the skin cells. These steps do NOT integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception the claims recite steps of contacting a test substance with skin cells and measuring the level of methylation in the skin cells. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. The method encompasses contacting any test substance with skin cells and then using any methylation detection technique. The claim does not require the use of any non-conventional methods or non-conventional reagents (primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Coquet (US 2019/0075813 Pub 3/14/2019, which is a 371 of  PCT/EP2017/056084 Filed March 15, 2017) teaches a method of evaluating the effect of a cocoa hydrolysate on the methylation of DNA.  Coquet teaches that they used young normal human dermal fibroblasts or aged normal human dermal fibroblasts.  The cells were treated with the cocoa hydrolystae for 24 hours.  The level of methylation of DNA was assayed by ELISA.  The cocoa hydrolysate lowered the methylation level in the aged normal human dermal fibroblasts.  Coquet teaches that the cocoa hydrolysate is an ingredient which acts on the decrease of the methylation level of DNA which is a target of epigenetic aging, and thus it has a rejuvenation activity potential. 
Additionally Zhang (US 2017/0353496 Pub 11/30/2017) teaches method of modulating the methylation pattern of epigenetic markers by administering a therapeutic agent  (abstract). Zhang teaches a method of modulating the methylation pattern of ELOVL2, KLF14, PENK, or a combination thereof in a first subject, comprising: (a) administering to the first subject a therapeutically effective dose of a therapeutic agent for a first time period; (b) obtaining a sample from the first subject; and (c) determining whether the methylation pattern of ELOVL2, KLF14, PENK, or a combination thereof has changed in the first subject relative to a control (para 0020). Zhang teaches that once the nucleic acids have been extracted, methylation analysis is carried out by any means known in the art. A variety of methylation analysis procedures are known in the art and may be used to practice the methods disclosed herein (para 0217).
 Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 4, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernerd (US 2014/0044799 Pub 2/13/2014) in view of Coquet (US 2019/0075813 Pub 3/14/2019, which is a 371 of  PCT/EP2017/056084 Filed March 15, 2017) and Yoon (Theranostics 2018, Vol 8 Issue 17 Pub 9/9/2018). 
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method of screening a skin whitening agent” and “A method of screening a therapeutic agent for skin pigmentation disease) merely sets forth the purpose of the process, but does not limit the scope of the claims. 
	
Regarding Claims 4 and 8 Bernerd teaches a method for evaluating the efficacy of a pigmentary spot treatment. Bernerd teaches the evaluated treatment is a treatment intended to attenuate pigmentary spots or any other pigmentation modulation, in particular to even out the complexion, to homogenize the color of the skin or to combat dyschromias.  The method comprises comparing the levels of expression in the skin obtained from a pigmentary spot, before and after treatment of at least one dermal gene (para 0108). Bernerd teaches that a given treatment is considered to be effective for the treatment of a hyper pigmentary spot if the level of expression is lower after treatment compared to the level before treatment for certain genes or if the level of expression is lower after treatment compared to the level before treatment for certain genes (paras 0112-0114). Thus Bernerd teaches a method comprising: contacting a test substance with hyper pigmentary skin cells, measuring gene expression in the hyper pigmentary skin cells contacted with the test substance; and selecting a test substance (as being effective) that lowers the expression level of certain genes after treatment compared to before treatment. 
Regarding Claim 11 Bernard teaches that the skin pigmentation can be from  melasma, lentigo, or inflammatory pigmentation (clm 0043).
Bernard does not teach a method of measuring the level of methylation in skin cells contacted with the test substance and selecting a test substance having a reduced methylation level compared to a control (clms 4 and 8). 
However Coquet teaches a method of evaluating the effect of a cocoa hydrolysate on the methylation of DNA.  Coquet teaches that they used young normal human dermal fibroblasts or aged normal human dermal fibroblasts.  The cells were treated with the cocoa hydrolystae for 24 hours.  The level of methylation of DNA was assayed by ELISA.  The cocoa hydrolysate lowered the methylation level in the aged normal human dermal fibroblasts.  Coquet teaches that the cocoa hydrolysate is an ingredient which acts on the decrease of the methylation level of DNA which is a target of epigenetic aging, and thus it has a rejuvenation activity potential. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bernard by screening for treatments that decrease the methylation level of DNA in pigmentary spots as suggested by Coquet.  In particular Coquet teaches that the aging process is connected with epigenetic modification such as changes in methylation. Coquet teaches that the potential reversibility of the epigenetic modifications makes them attractive targets for the treatment of aging associated pathologies (para 0247). Coquet teaches that a sign of aging is solar lentigo (para 0099). Based on the teachings of Coquet one of skill in the art would have been motivated to measure a methylation level in skin cells contacted with a test substance and then select a test substance that lowers methylation compared to a control sample since Coquet teaches that test substances which reverse methylation have rejuvenation activity potential (para 0257). 
The combined references do not teach measuring a methylation level of a SDF1 promoter region in hyper pigmentary skin cells contacted with the test substance and  selecting a test substance having a reduced methylation level of the SDF1 promoter region compared to a control sample (clms 4 and 8).  The combined reference do not teach a method wherein the 
SDF1 promoter region is a CpG island region of an SDF1 transcription start site (TSS) (clms 5 and 9).  
However Yoon teaches that they investigated whether SDF1 may be responsible for age related pigmentation (page 4626, col 1). Yoon teaches that DNA methylation of the SDF1 promoter was observed in ageing pigmented skin. A methylation-specific PCR analysis showed that the level of methylation of the SDF1 promoter was significantly increased in solar lentigo (Figure 3F). Yoon further teaches that SDF1 expression is regulated by several types of transcription factors, such as p53, NF-κB, SP1 and AP1, and p53 and NF-κB, which are commonly upregulated in senescent cells. Yoon teaches that their findings indicate that in ageing-related pigmentation, senescent fibroblasts exhibit SDF1 deficiency as a result of changes in DNA promoter methylation (page 4627). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bernard and Coquet by measuring the methylation level of SDF1 in hyper pigmentary skin cells contacted with a test substance and then selecting a test substance that reduces the methylation level of SDF1.  In the instant case Yoon teaches that SDF1 is related to skin pigmentation changes.  Yoon teaches that DNA methylation of the SDF1 promoter was observed in ageing pigmented skin.  Thus the claims would have been obvious because the skilled artisan would have been motivated to look for test substances that reduce the methylation level of genes, such as SDF1, that are known to be hypermethylated in aging pigmented skin.  Coquet teaches that test substances which reverse methylation of such genes have rejuvenation activity potential (para 0257). 

8.	Claims 6 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Bernerd (US 2014/0044799 Pub 2/13/2014) in view of Coquet (US 2019/0075813 Pub 3/14/2019, which is a 371 of  PCT/EP2017/056084 Filed March 15, 2017) and Yoon (Theranostics 2018, Vol 8 Issue 17 Pub 9/9/2018) as applied to claims 4 and 8 above and in further view of GenBank (Accession AY802782 entered Nov. 9 2004). 
The combined references do not teach a method wherein the SDF1 promoter region is 
represented by SEQ ID NO: 1 (clms 6 and 10).
	However GenBank discloses the CXCL12 gene (also known as SDF1).  This sequences comprises SEQ ID NO: 1 (see alignment). 
	
    PNG
    media_image1.png
    305
    703
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bernard, Coquet, and Yoon to measure methylation of the SDF1 promoter region comprising SEQ ID NO: 1.  In the instant case Yoon clearly directs one to measure methylation of the promoter region of SDF1.  A skilled artisan having knowledge of the full length sequence of the SDF1 gene in GenBank would have been able to determine where the promoter region was located within this sequence.  A skilled artisan would have found it obvious to measure methylation in SEQ ID NO: 1 because the artisan would have had a finite number of identified, predictable sequence options for the promoter region of the SDF1 gene and the artisan would have had a good reason to purse these known options which were within the artisans technical grasp. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634